Citation Nr: 1047069	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  02-06 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985, 
with subsequent periods of active duty for training.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2009, at which time it was remanded to 
the VARO in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC, so that additional development 
could be undertaken.  Previously, the Board by its December 2006 
decision increased the initial rating assigned for the Veteran's 
lumbosacral strain from 10 percent to 20 percent, from February 
8, 2000, to July 6, 2005, and denied an initial rating in excess 
of 20 percent on and after July 7, 2005.  That decision was then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court), which by its memorandum decision of July 2008 vacated 
the Board's aforementioned decision and remanded the matter to 
the Board for certain actions.  Following the AMC's attempts to 
undertake that development sought by the Board through its March 
2009 remand, the case has since been returned to the Board for 
further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's March 2009 remand, the Veteran was 
afforded a VA medical examination in July 2009 for evaluation of 
his service-connected lumbosacral strain.  Findings from that 
evaluation culminated in entry of a diagnosis of a myofascial 
lumbar syndrome secondary to degenerative disc disease at the L4-
5 level, with X-rays revealing degenerative disc disease at the 
L4-5 level with narrowing of the disc space and magnetic 
resonance imaging identifying a questionable small central L4-5 
protrusion without canal or foraminal stenosis.  In addition, it 
was the VA examiner's opinion that it was at least as likely as 
not that the Veteran's current low back disability significantly 
interfered with his employment as a police officer, based on 
flare-ups which made movement difficult and hindered his ability 
to perform job duties.  The examiner likewise indicated that the 
Veteran had taken off 40 days from work in the previous twelve 
months due to his back problems.  

The threshold question presented by this appeal is whether the 
Veteran's lower back complaints and manifestations are 
attributable to his service-connected lumbosacral strain or one 
or more nonservice-connected entities.  In pertinent part, the 
Board notes that the VA examiner in July 2009, who also evaluated 
the Veteran in July 2005, noted at the time of the 2005 
examination that a portion of the Veteran's low back disability 
was likely attributable to two motorcycle accidents occurring 
postservice.  The relationship between the Veteran's back 
disorders remains in doubt and the degree, if any, to which the 
symptoms and manifestations of the Veteran's service-connected 
low back disability may be separated from nonservice-connected 
low back disablement remain in question and must be ascertained 
by a medical professional before the Board is able to rate the 
Veteran's service-connected low back disorder.  

It is pertinent to note that, with respect to any nonservice- 
connected disability that may be present, the Court has held that 
under the duty to assist, where there are service-connected and 
nonservice-connected disabilities affecting the same bodily part 
or system, medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability attributable 
to the service-connected disability as opposed to the nonservice-
connected disorder.  See Waddell v. Brown, 5 Vet. App. 454 
(1993).  In Mittleider v. West, 11 Vet. App. 181 (1998), the 
Court held that regulations require that, when examiners are not 
able to distinguish the symptoms and/or degree of impairment due 
to a service-connected disability from any other diagnosed 
disorder, VA must consider all symptoms in the adjudication of 
the claim.  As such, unless a VA examiner, based on his or her 
review of the record, concludes that some of the Veteran's low 
back symptoms are unrelated to his service-connected lumbosacral 
strain, those symptoms which cannot be distinguished from his 
service-connected disorder must be considered in the evaluation 
of this disability.  Id. at 182.

On this basis, further medical input in the form of a VA medical 
opinion from the July 2009 VA examiner as to the relationship 
between the Veteran's lumbosacral stain and his degenerative disc 
disease is deemed advisable.  That input should include an 
opinion as to whether the Veteran's disc disease is part and 
parcel of service-connected low back disablement or represents a 
maturation or secondary result of his lumbosacral strain, or in 
the alternative, whether the disc disease is the result of 
postservice back trauma sustained in two motorcycle accidents.  
Regardless of the foregoing, the examiner should also determine, 
to the extent feasible, what complaints and manifestations are 
specifically attributable to lumbosacral strain and to 
degenerative disc disease of the lumbar spine.  Further 
clarification from the previous VA examiner is also needed with 
respect to his prior opinion that the Veteran's low back disorder 
markedly interfered with his employment as a police officer since 
it is unclear, as noted above, whether the examiner was referring 
to service-connected disablement, alone, or a combination of 
service-connected and nonservice-connected low back disablement.  
Notice is taken and the AMC is advised that if the examiner on 
remand opines that service-connected low back disablement in fact 
results in a marked interference with employment, then it should 
refer the matter to the VA's Under Secretary for Benefits or the 
Director of the VA's Compensation and Pension Service, for 
consideration of an extraschedular evaluation.  

Accordingly, this matter is REMANDED for the following actions:

1.  All pertinent records of VA medical 
treatment not already on file, which were 
compiled at VA facilities since April 2009, 
should be obtained for inclusion in the 
Veteran's VA claims folder.

2.  Thereafter, the report of a VA medical 
examination conducted in July 2009 at the 
VA's Medical Center in Dallas, Texas, by D. 
Roth, PA-C, should be returned to D. Roth 
for the preparation of an addendum to his 
earlier report.  If D. Roth is unavailable, 
the Veteran must be accorded an additional 
VA medical examination at the applicable VA 
medical facility in Texas for evaluation of 
the nature and severity of his service-
connected low back disorder.  The veteran's 
VA claims file must be furnished to D. Roth 
(or the alternative medical provider if D. 
Roth is unavailable) for use in the study 
of this case and the author of the addendum 
should indicate whether the claims folder 
was provided and reviewed.

Ultimately, D. Roth or his alternate is 
asked to respond to the following:

(a)  What is the nature of the relationship 
between the Veteran's lumbosacral strain 
and his myofascial lumbar syndrome 
secondary to degenerative disc disease at 
the L4-5 level?  Is the latter part and 
parcel of the former, or is the latter 
representative of a maturation of the 
former?  Is the myofascial lumbar syndrome 
a secondary result of lumbosacral stain?  
What significance, if any, is accorded the 
history of two postservice motorcycle 
accidents set forth at the time of the VA 
medical examination in July 2005?

(b)  Depending upon the responses provided 
in (a) above, is it possible to 
differentiate the symptoms and 
manifestations attributable to the 
Veteran's lumbosacral strain from those 
associated with his myofascial lumbar 
syndrome secondary to degenerative disc 
disease at the L4-5 level, and, if so, 
please specify which symptoms and 
manifestations are reasonably attributable 
to each particular entity?  

(c) Is it at least as likely as not that 
the Veteran's service-connected low back 
disorder, however expansive or limited its 
scope is determined to be, has markedly 
interfered with his employment as a police 
officer?

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
examiner is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate and provide the 
reason(s) why.  

3.  Lastly, the Veteran's claim for an 
initial schedular and/or extraschedular 
rating in excess of 20 percent for a low 
back disorder should be readjudicated on 
the basis of all the pertinent evidence and 
all governing legal criteria.  If 
applicable, referral of the Veteran's claim 
for extraschedular entitlement should then 
be made to the appropriate VA officials for 
consideration of the Veteran's 
extraschedular entitlement.

If any benefit sought is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


